Case: 18-50920      Document: 00515075742         Page: 1    Date Filed: 08/14/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit


                                      No. 18-50920
                                                                                 FILED
                                                                           August 14, 2019
                                                                            Lyle W. Cayce
GO PROFESSIONAL OPS, L.L.C.,                                                     Clerk

              Plaintiff - Appellant

v.

SHERWIN-WILLIAMS COMPANY; VALSPAR CORPORATION,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:18-CV-147


Before ELROD, GRAVES, and OLDHAM, Circuit Judges.
PER CURIAM:*
       Plaintiff-Appellant Go Professional Ops, L.L.C. (“Go Pro”) appeals the
district court’s dismissal of Go Pro’s breach of contract, tortious interference,
breach of fiduciary duty, and civil conspiracy claims, brought against defend-
ants Sherwin-Williams Company (“Sherwin-Williams”) and the Valspar Cor-
poration (“Valspar”) (collectively, “defendants”), for failure to state a claim pur-
suant to Rule 12(b)(6) of the Federal Rules of Civil Procedure. The claims arise


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 18-50920        Document: 00515075742           Page: 2     Date Filed: 08/14/2019



                                        No. 18-50920
from a set of agreements (the “agreements”) that controlled the conditions of
Valspar’s purchase of Go Pro’s paint delivery business (the “Business”), and
from Sherwin-Williams’ subsequent purchase of Valspar. 1 Most of Go Pro’s
claims are predicated on the assertion that Sherwin-Williams breached vari-
ous provisions of the agreements when it terminated the Business on August
31, 2017.
       Upon de novo review, 2 we agree with the district court’s conclusion that
Go Pro has failed to allege facts sufficient to demonstrate that Sherwin-Wil-
liams breached a contractual obligation of the agreements. 3 We agree with the
district court that Go Pro’s tortious interference and civil conspiracy claims fail
for substantially the same reasons. 4 Finally, Go Pro’s claims related to a breach
of fiduciary duty also fail. There have been no facts alleged that are sufficient
to find that Go Pro and Valspar had a special relationship, based on trust and
confidence, before they engaged in business transactions for mutual benefit. 5
Accordingly, Go Pro’s claims were properly dismissed.
       The district court is AFFIRMED.


       1  To review the underlying facts of this appeal, see Go Prof’l Ops, LLC v. Sherwin-
Williams Co., No. 5:18-CV-147-DAE, 2018 WL 6265117 (W.D. Tex. Oct. 9, 2018). The parties
agree that Delaware law applies to the contractual claims, while Texas law controls review
of the tort claims.
        2 Greene v. Greenwood Pub. Sch. Dist., 890 F.3d 240, 242 (5th Cir. 2018).
        3 For the first time on appeal, Go Pro argues that the agreements contain ambiguous

terms. Go Pro concedes that this argument was not presented before the district court. Ac-
cordingly, Go Pro waived the argument. See United Nat’l. Ins. Co. v. Mundell Terminal Servs.,
Inc., 740 F.3d 1022, 1029–30 (5th Cir. 2014) (explaining that “failure to raise an argument
before the district court waives that argument”).
        4 Before the district court, Go Pro did not argue that its tortious-interference claim

survived because Sherwin-Williams engaged in a civil conspiracy with Valspar to shut down
the business. This argument is therefore waived. See id.; see also Forbush v. J.C. Penney Co.,
98 F.3d 817, 822 (5th Cir. 1996) (declining to “allow a party to raise an issue for the first time
on appeal merely because a party believes that [it] might prevail if given the opportunity to
try a case again on a different theory”). Even on its merits, the argument fails.
        5 See Meyer v. Cathey, 167 S.W.3d 327, 330–31 (Tex. 2005) (explaining that “transac-

tions entered into for the parties’ mutual benefit . . . do not establish a basis for a fiduciary
relationship”).
                                                2